On March 10,2014, the Defendant was sentenced for Count I: Driving While Under the Influence of Alcohol or Drugs (4th Offense), a felony, in violation of Section 61-8-401, MCA and for Count III: Seatbelt Violation, a misdemeanor, in violation of Section 61-13-103, MCA t° a term of Five (5) years with the Department of Corrections; Defendant given credit for 193 days served in custody; and other terms and conditions given in the Judgment on March 10,2014. Count II: Operating a Motor Vehicle While Declared a Habitual Traffic Offender, a misdemeanor, in violation of Section 61-11-213, MCA was dismissed.
*79DATED this 8th day of September, 2014.
On August 7,2014, the Defendant’s Application for reviewof that sentence was heard by the Sentence Review Division of the Montana Supreme Court (hereafter “the Division”).
The Defendant was present and was represented by Ed Sheehy, Jr., Montana Office of Public Defender. The State was not represented.
Before hearing the Application, the Defendant was advised that the Division has the authority not only to reduce the sentence or affirm it, but also increase it. The Defendant was further advised that there is no appeal from a decision of the Division. The Defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 12, RuleB of the Sentence Review Division of the Supreme Court of Montana, provides that, “The sentence imposed by the District Court is presumed correct. The sentence shall not be reduced or increased unless it is clearly inadequate or clearly excessive.” (Section 46-18-904(3), MCA).
The Defendant requested that the Division dismiss, without prejudice, his Application so that he can pursue filing a late appeal in this case.
Therefore, it is the unanimous decision of the Division that the Defendant’s Application in this case is DISMISSED, WITHOUT PREJUDICE. The Defendant may re-file his Application with the Mineral County Clerk of District Court within 60 days of the date of the decision, in accordance with Rule 2, Rules of the Sentence Review Division of the Montana Supreme Court.
Done in open Court this 7th day of August 2014.
Chairperson, Hon. Brad Newman, Member Hon. Kathy Seeley and Member Hon. Brenda Gilbert.